DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 2, the term “the outer shell” should be corrected to “an outer shell”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Squeeze Mechanism in claim 1, and Connector and Adaptor Piece in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9 and 11-15 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being clearly anticipated by Nicke (DE-102008038580 A1). [Cited in an IDS provided by Applicant. See also attached Machine Translation of the specification of ‘580 for further detailed disclosure.]
Re claim 1, Nicke discloses a lubricant dispenser (see fig. 2 and pg. 3 of Machine translation) for filling a lubricant reservoir of a wind turbine (e.g., wind energy converter; see pg. 2, first par.), comprising: 
a carrier 11 (fig. 2) configured to receive a lubricant container 1, wherein the carrier 11 comprises at least a first support (e.g., base plate 15; see pg. 4) for supporting one end of the lubricant container 1 and a second support (e.g., lid 23) for supporting a second end of the lubricant container 1; 
a flow connection 3 (see fig. 1-2; pg. 4) having a first end (fig. 2) configured to be coupled to the lubricant container 1 and a second end (fig. 2) configured to be coupled to the lubricant reservoir (not explicitly shown; however, see pg. Nicke discloses a conventional lubricant distributor on pg. 4); and 
a squeeze mechanism (e.g., lid 23, bolts 31, bars 25, quick release 29, tension spring 27 and compression spring 33; see fig. 2 and pg. 4) that is mechanically coupled (via 25, 29, 31) to the second support 23 and that is actuatable to move the second support 23 towards the first support 15 such that a lubricant container 1 disposed between the first 15 and second 23 supports is squeezed so that the content of the lubricant container is discharged through the flow connection 13 (see pg. 4).
Re claims 2-3, Nicke clearly teaches wherein the squeeze mechanism (23, 31, 25, 29, 27; fig. 2) comprises a manual actuator which is configured to effect the movement of the second support 23; and wherein the squeeze mechanism (23, 31, 25, 29, 27) comprises an extended state (see fig. 2) in which the second support 23 is spaced apart by a predetermined distance from the first support 15 to allow the insertion of the lubricant container 1, and comprises a contracted state (not shown) in which the second support 23 is spaced apart from the first support 15 by less than half the predetermined distance (implicitly taught), wherein the squeeze mechanism is configured to bring the second support 23 from the extended state to the contracted state with a single stroke (again, implicit) of the respective actuator.
Re claim 7, Nicke also teaches wherein the second support 23 is a plate configured to support a outer shell (fig. 2) of the lubricant container 1 such that when the lubricant container 1 is squeezed by movement of the second support 23,  the outer shell of the lubricant container 1 is squeezed.
Re claim 9, Nicke further teaches in pg. 2-4 wherein the first support 15 comprises an end of the flow connection 13 and a connector (e.g., screw cap, bayonet, connecter, part of hydraulic coupling) configured to connect an opening of the lubricant container 1 to the end of the flow connection, or an adaptor piece (e.g., screw cap, bayonet, connecter, part of hydraulic coupling) configured to be connected to the lubricant container 1 and to be coupled to the flow connection.
Re claims 11-12, Nicke teaches a wind turbine lubrication system (see pg. 2 & 4), comprising: a lubricant reservoir (e.g., lubricant distributor of a centralized lubrication system, not shown) for storing lubricant, the reservoir being configured to be disposed in a nacelle of the wind turbine (implicitly taught); a lubricant dispenser 11 (see fig. 20 according to claim 1, wherein the lubricant dispenser 11 is mounted in a fixed spatial relationship to the lubricant reservoir (implicit); and wherein the lubricant reservoir is the lubricant reservoir of a wind turbine main bearing lubrication system (Nicke teaches the lubricant dispenser 11 being utilized in a wind energy converter lubrication system; thus, Nicke implicitly teaches the lubricant reservoir (not shown) to be a part of the main bearing lubrication system, as it is well-known in the art of lubrication systems for wind turbines.
Re claims 13-15, Nicke teaches in fig. 1-2 and pg. 2-4 that the lubricant container 1 is a bellows shaped cartridge having a bellows shaped outer shell, wherein the squeeze mechanism is configured to squeeze together the outer shell of the lubricant container 1. Specifically, with respect to claims 14-15, again, Nicke clearly teaches such wind turbine system and its method of refilling such wind turbine lubricant reservoir with the disclosed lubricant dispenser 12, as clearly taught in fig. 1-2 and pg. 1-5. See Machine Translation for further details. 
Allowable Subject Matter
Claims 4-6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The various prior arts cited all teach a similar lubricant dispensing system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747